Thomas, J.
The question raised by the demurrer is as to the jurisdiction of the court. The bill seeks to enforce the execution of a trust created by the will of an English subject, which has been duly admitted to probate in England, but has never been allowed in this state as the last will and testament of the deceased, under the provisions of the Rev. Sts. c. 62, §§ 17~ 20, 32.
The point raised by the demurrer is therefore, we think, covered by the decision of this court in Campbell v. Sheldon, 13 Pick. 8. That case was determined under the St. of 1817, c. 87, which gave this court power “ to hear and determine in equity all cases of trust arising under deeds, wills, or in the settlement of estates.” But the statute was held not to extend to a will, neither proved in this state nor a copy of it filed and recorded in pursuance of the provisions of the St. of 1785, c. 12, which were in substance those of Rev. Sts. c. 62, in the sections before cited.
The plaintiffs suggest that a more comprehensive jurisdiction in equity as to trusts is given by the Rev. Sts. c. 81, § 8, than by the St. of 1817; c. 87. This may be so; that is to say, the jurisdiction may be extended to trusts other than those created by deed or will; but as to trusts arising under deeds or wills, the jurisdiction under the St. of 1817 was full and complete, except in cases where there was an adequate remedy at law. We feel therefore bound by that decision. But if the point were a new one, the difficulties of exercising the jurisdiction prayed for are obvious, and, we incline to think, insuperable.

Demurrer sustained